Name: Council Regulation (EEC) No 1896/87 of 2 July 1987 establishing, for the period running from 1 April 1987 to 31 March 1988, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: production;  processed agricultural produce
 Date Published: nan

 No L 182/ 34 Official Journal of the European Communities 3.7 . 87 COUNCIL REGULATION (EEC) No 1896/87 of 2 July 1987 establishing, for the period running from 1 April 1987 to 31 March 1988, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 773/87 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission (3 ), Whereas Article 5c (4) of Regulation (EEC) No 804/68 lays down that a Community reserve shall be constituted with a view to supplementing, at the beginning of each period of 12 months , the guaranteed quantities of the Member States in which implementation of the levy system raises particular -difficulties ; whereas this quantity should be fixed at 443 000 tonnes for the fourth period of 12 months , HAS ADOPTED THIS REGULATION : Article 1 For the period running from 1 April 1987 to 31 March 1988 , the Community reserve provided for in Article 5c (4) of Regulation (EEC) No 804/68 is hereby fixed at 443 000 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 0) OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 78 , 20 . 3 . 1987 , p . 1 . O OJ No C 89 , 3 . 4 . 1987 , p . 47 .